Citation Nr: 0419596	
Decision Date: 07/21/04    Archive Date: 08/04/04

DOCKET NO.  97-23 942A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral 
defective hearing, currently evaluated as zero percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
low back injury, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL
Appellant

ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel
INTRODUCTION

The veteran served on active duty from March 1979 to April 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant requested a travel board hearing in his July 
1997 substantive appeal.  In a statement received in November 
1997, the veteran indicated that he wanted a local hearing 
prior to the scheduling of his travel board hearing.  The 
local hearing was held in April 2000, but a travel board 
hearing was never scheduled.  There is no indication that the 
hearing request was withdrawn.

Accordingly, this case is REMANDED for the following action:

The RO should schedule the appellant for 
a travel board hearing.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


_________________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




